U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 12b-25 SEC File Number 0-52324 CUSIP Number68162Q NOTIFICATION OF LATE FILING (Check One): [ ]Form 10-KForm 10-D [ ]Form 11-K[X]Form 20-F [ ]Form 10-QForm N-CSR[ ]Form N-SAR For Period Ended: December 31, 2009 [ ]Transition Report on Form 10-K[ ] Transition Report on Form 10-Q [ ]Transition Report on Form 20-F[ ] Transition Report on Form N-SAR [ ]Transition Report on Form 11-K For the Transition Period Ended: Read Attached Instruction Sheet Before Preparing Form. Please Print or Type. Nothing in this Form Shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Part I Registrant Information Full Name of Registrant: OLYMPUS PACIFIC MINERALS INC. Former Name if Applicable: Address of Principal Executive Office: Suite 500 - 10 King Street East(Street and Number) Toronto, Ontario M5C 1C3 Canada(City, State and Zip Code) Part II Rules 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X](b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-Sar, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. Part III Narrative State below in reasonable detail the reasons why the Form 10-K and Form 10-KSB, 11-K, 20-F, 10-Q and Form 10-QSB, N-SAR or the transition report or portion thereof could not be filed within the prescribed time period. The Company recently closed a US$21,960,000 private placement of Gold Delivery Note Units, as described in a news release dated June 21, 2010.Because of the substantial amount of Management’s time this transaction required,Management has been unable to complete its Annual Report on Form 20-F for the year ended December 31, 2009 by June 30, 2010. Part IV Other Information (1)Name and telephone number of person to contact in regard to this notification Peter Tiedemann (416) 572-2525 (Name) (Area Code) (Tel. No.) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). [X][] Yes No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [ ][X] YesNo If so:attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results can not be made. Olympus Pacific Minerals Inc. has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: June 28, 2010 By:/s/ Peter Tiedemann Chief Financial Officer
